Citation Nr: 0215842	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the left side of the face.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1975 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Seattle Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Residuals of a contusion to the left side of the face are not 
shown during or after service.  


CONCLUSION OF LAW

Residuals of a contusion to the left side of the face were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of service connection 
residuals of a contusion to the left side of the face, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulations.  The record in this case includes the veteran's 
service medical records, VA treatment records, along with 
private treatment records.  Furthermore, the veteran has been 
afforded VA medical examination to evaluate his claimed 
residuals of a contusion to the left side of the face.  With 
regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions 
and statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The veteran has identified medical 
treatment that he has had pertaining to the claimed condition 
and essentially stated that those records were not available.  
Also, in a September 2001 letter, and in the March 2002 
Statement of the Case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

After consideration of all the evidence and material of 
record, where there is an approximate balance of the positive 
and negative evidence, reasonable doubt is resolved in the 
veteran's favor.  In other words, only an approximate balance 
of the positive and negative evidence is required for a 
veteran to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Factual Background

The veteran's May 1975 enlistment report of medical 
examination reports a 6-inch scar on the left forehead.  

A review of the veteran's entire service medical records, to 
include his discharge physical examination report, are 
entirely negative for any complaints, findings, or treatment 
of an injury or contusion to the left side of his face.  

Interim post-service medical records are also negative for 
any pertinent complaints or findings.  

At a November 2001 VA medical examination, the veteran 
reported that during basic training he was punched in the 
face and he received no treatment at the time.  Since then he 
described that he had left cheek tenderness.  He stated the 
(facial) muscles were moving up and shifting.  He was not 
receiving treatment for the symptoms, and there had been no 
change in his cosmetic appearance, vision, chewing or 
speaking.  A physical examination revealed no pertinent 
abnormalities.  An X-ray examination of the mandible was 
negative.  The diagnosis was history of contusion left face.  

A personal hearing was held at the RO before the undersigned 
Board member in July 2002.  The veteran testified that during 
service another serviceman punched him in the face after he 
knocked over a radio.  He stated he was struck on the left 
cheekbone.  He stated that he received medical treatment 
about five years previously, and he was told that he had 
muscle or tendon problems.  He was prescribed Ibuprofen.  The 
veteran testified that he had an abnormal feeling in the 
facial area and that the abnormal feeling was aggravated by 
changes in weather.  


Analysis

The veteran's asserts that he has residuals of a contusion to 
the left side of his face that he sustained during service, 
when another serviceman struck him.  It is important to note 
though that the veteran's entire service medical records are 
absent for complaints or findings referable to any such 
injury.  In fact, the veteran has testified that he did not 
receive treatment for the injury during service and he 
received treatment many years later.  Pertinent postservice 
medical records are not available.  Moreover, the most recent 
VA medical examination is absent for any pertinent 
disability, namely, residuals of a contusion to the left side 
of the veteran's face.  

Service connection requires that an injury or disease result 
in disability.  38 C.F.R. § 3.303(a).  Here however, there is 
no medical evidence that supports the assertion that the 
veteran sustained an injury during service that has resulted 
in disability.  With respect to the foregoing it must be 
concluded that residuals of a contusion to the left side of 
the face are not shown either during or after service.  It 
must also be mentioned that the Board has considered the 
veteran's testimony from the July 2002 personal hearing where 
he testified concerning his left face injury history, along 
with his complaints, and symptoms.  The Board concludes that 
the weight of the veteran's testimony is limited since lay 
persons generally lack the expertise necessary to opine on 
matters involving medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The weight of the evidence is against the veteran's claim. 
Service connection for residuals of a contusion to the left 
side of the face is not warranted. 38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.



ORDER

Service connection for residuals of a contusion to the left 
side of the face is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

